Action by plaintiffs to recover damages for personal injuries and property damage as a consequence of a collision of two automobiles on a road in Westchester county. Defendant Marshall’s answer contained a counterclaim for property damage. Plaintiff Ferri appeals from an order granting a motion for his examination before trial by defendant Marshall in respect of one item of the eleven items allowed. Order, in so far as appealed from, affirmed, with ■ ten dollars costs and disbursements, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.